    Case: 5:17-cv-00472-CAB Doc #: 134-7 Filed: 04/03/19 1 of 3. PageID #: 2880




                             Exhibit E

                     Declaration of Michael J. Avenatti




02278087-1 / 00263.19-0001
 Case
    Case:
      2:14-cv-08390-DMG-PLA
          5:17-cv-00472-CAB Doc
                             Document
                                #: 134-7603-2
                                         Filed: Filed
                                                04/03/19
                                                      04/01/19
                                                           2 of 3.Page
                                                                   PageID
                                                                       1 of #:
                                                                            2 2881
                                                                               Page ID
                                     #:43299


1 WILLIAM C. HEARON, P.A.
  William C. Hearon (admitted pro hac vice)
2 1 S.E. Third Avenue
  Suite 3000
3 Miami, Florida 33131
  Ph: 305-579-9813
4 Fax: 305-358-4707
  bill@williamhearon.com
5
  AI LAW
6 Ahmed Ibrahim, State Bar No. 238739
  4343 Von Karman Ave, Suite 250
7 Newport Beach, CA 92660
  Ph.: 949-260-1240
8 Fax: 949-260-1280
  aibrahim@ailawfirm.com
9
     Attorneys for Plaintiffs, Individually and On
10   Behalf of All Others Similarly Situated
11
                            UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
14
     BAHAMAS SURGERY CENTER, LLC,                    CASE NO.: 14-CV-08390 DMG (PLA)
15
                        Plaintiff,
16         vs.                           DECLARATION OF MICHAEL J.
17                                       AVENATTI IN SUPPORT OF
     KIMBERLY-CLARK CORPORATION,
     a Delaware Corporation, and HALYARD MOTION TO APPOINT INTERIM
18   HEALTH, INC., a Delaware            CLASS COUNSEL
     Corporation,
19
                                         Hearing Information:
20                    Defendants.
21                                       Date: May 3, 2019
                                         Time: 9:30 a.m.
22                                       Courtroom: 8C
23
24
25
26

27
28


                               DECLARATION OF MICHAEL AVENATTI
 Case
    Case:
      2:14-cv-08390-DMG-PLA
          5:17-cv-00472-CAB Doc
                             Document
                                #: 134-7603-2
                                         Filed: Filed
                                                04/03/19
                                                      04/01/19
                                                           3 of 3.Page
                                                                   PageID
                                                                       2 of #:
                                                                            2 2882
                                                                               Page ID
                                     #:43300


1                          DECLARATION OF MICHAEL AVENATTI
2          I, Michael J. Avenatti, declare:
3          1.        I am an attorney duly admitted to practice before this Court. I am currently
4    lead class counsel for Plaintiff Bahamas Surgery Center, LLC (“Bahamas” or “Plaintiff”)
5    on behalf of itself and the class of persons and entities similarly situated. I was appointed
6    individually as lead class counsel by this Court on November 14, 2016 (Dkt 270 at p. 35),
7    a ruling that was later reaffirmed by this Court on March 24, 2017 (Dkt 452). I have
8    personal knowledge as to all matters set forth in this Declaration, and if called to testify,
9    could and would competently testify thereto.
10         2.        Out of an abundance of caution and to ensure that my fiduciary duties are
11   met, I believe it is in the best interests of the class to relinquish my role as lead class
12   counsel at this time. I have confidence in the existing team of attorneys who have been
13   directly and intimately involved in the prosecution and trial of this matter for years, as
14   well as the preparation of the briefs before the Ninth Circuit. In addition, because I have
15   been lead counsel since the inception of the case and thus have intimate knowledge of the
16   facts and legal theories of the litigation, I will continue to be available to William Hearon
17   and Ahmed Ibrahim for consultation and input, as may be requested by them in their lead
18   counsel role.
19         I declare under the penalty of perjury under the laws of the United States of
20   America that the foregoing is true and correct. Executed on this 1st day of April, 2019.
21
22                                                       /s/
23                                                  Michael J. Avenatti

24
25
26

27
28

                                                 1
                                  DECLARATION OF MICHAEL AVENATTI
